Exhibit 10.o

GUARANTY

THIS GUARANTY is made and entered into as of the 19th day of December, 2007 by
SAUL CENTERS, INC., a Maryland corporation, having an address at 7501 Wisconsin
Avenue, Suite 1500, Bethesda, Maryland 20814 (“Guarantor”), in favor of U.S.
BANK NATIONAL ASSOCIATION, a national banking association, whose address is 1650
Tysons Boulevard, Suite 250, McLean, Virginia 22102, Attention: Real Estate
Banking Group, Division Head (“Agent”) as administrative agent and sole lead
arranger for itself and for the other financial institutions (collectively, the
“Lenders”) which are or may become parties to the Credit Agreement (as herein
defined).

WITNESSETH THAT:

WHEREAS, the Lenders have agreed upon certain conditions to make a revolving
loan to SAUL HOLDINGS LIMITED PARTNERSHIP, a Maryland limited partnership
(“Borrower”), in the aggregate principal amount of up to One Hundred Fifty
Million and 00/100ths Dollars ($150,000,000.00) (“Loan”), as such amount may be
increased from time to time, pursuant to that certain Revolving Credit Agreement
of even date herewith between Agent, Lenders and Borrower (as amended from time
to time, the “Credit Agreement”), which Loan shall be evidenced by one or more
Unsecured Revolving Promissory Notes of even date herewith (whether one or more,
as modified, amended, restated or replaced from time to time, the “Note”) in the
aggregate face amount of $150,000,000.00 (as may be increased pursuant to the
Credit Agreement); and

WHEREAS, Borrower has on this date executed and delivered to Agent the Note, the
Credit Agreement, and certain other Loan Documents more particularly defined in
the Credit Agreement;

WHEREAS, the Guarantor is the sole general partner of Borrower; and

WHEREAS, in order to induce Lenders to make the Loan, and as additional security
for the Loan and for all sums advanced under the Note, the Credit Agreement, and
the other Loan Documents, and for the payment and performance by Borrower of its
obligations under the Note, the Credit Agreement and the other Loan Documents,
Borrower has agreed to obtain, and Guarantor has agreed to execute, deliver and
perform, this Guaranty; and

WHEREAS, Lenders have refused to make the Loan to Borrower or to make any
advances under the Loan Documents unless this Guaranty is executed by Guarantor
and is delivered to Agent on behalf of Lenders.

NOW, THEREFORE, in consideration of the Lenders’ agreement to make the Loan to
Borrower in accordance with the terms of the Loan Documents, and of other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Guarantor, Guarantor hereby covenants and agrees with Agent and
Lenders as follows:

1.    Guarantor, for itself, its heirs, executors, administrators, personal
representatives, legal representatives, successors and assigns, hereby
primarily, unconditionally, absolutely and irrevocably, guaranties to Agent and
Lenders and to their respective successors and assigns that all payments due and
payable under the Note, including, but not limited to, payments of principal,
interest (including, but not limited to, interest accruing under the Note after
the filing of any petition under applicable federal bankruptcy laws and any
amounts paid by Borrower to Agent or Lenders and required to be disgorged by
Lenders or Agent as preferential payments under any applicable bankruptcy laws)
and all other amounts

 

- 1 -



--------------------------------------------------------------------------------

owing under the Loan Documents, shall be fully and punctually paid in accordance
with the terms of the Note, as and when due, and whether or not accelerated
pursuant to the terms of the Note, that Borrower shall fully and punctually pay,
comply with and perform all of the obligations, terms, covenants and conditions
of the Loan Documents to be by it paid, complied with and performed, and that
all warranties and representations made by Borrower in the Loan Documents and/or
in connection therewith are true and correct in all material respects; and, if
the payments due and payable under the Loan Documents shall not be so paid,
and/or if Borrower shall fail or refuse to so pay, comply with or perform said
obligations, terms, covenants and conditions of the Loan Documents, Guarantor
shall fully and punctually so pay such payments and shall so pay, comply with
and perform the obligations, terms, covenants and conditions with respect to
which Borrower has failed or refused to pay, comply with or perform, whether or
not the Note has been accelerated pursuant to the terms thereof, shall pay the
attorneys’ fees and court costs incurred by Agent and Lenders in enforcing or
protecting, or obtaining the right to enforce or protect, whether in bankruptcy
court, probate court or otherwise, any of the rights, remedies or recourses of
Agent hereunder or thereunder (prior to trial, at trial and on appeal and
whether or not Agent prevails therein), and shall reimburse Agent and the
Lenders for all damages suffered thereby as the result of the incorrectness or
untruthfulness of said warranties and representations, all without cost or
expense to Agent and Lenders. The obligations and liabilities of Guarantor
hereunder shall be primary and not secondary. In addition to all other rights of
Agent and Lenders to accelerate the indebtedness evidenced by the Note, if
(a) an event of default shall occur which, pursuant to the terms of the Note,
would entitle Agent to accelerate said indebtedness, but (b) there shall be
filed with respect to Borrower a petition in bankruptcy or similar relief under
the United States Bankruptcy Code or any similar law, and by reason of such
filing or as a result of any order of court, Agent shall be prevented from
accelerating or collecting said indebtedness, then Agent shall have the right,
on behalf of Lenders, to demand from Guarantor payment in full of, and Guarantor
shall pay in full, all indebtedness evidenced or secured by the Loan Documents,
including all principal, interest, costs, expenses, fees and charges, whether or
not then due and payable by Borrower. This is a guaranty of payment and
performance and not of collection only.

2.    The Note, the Credit Agreement, and all other Loan Documents are hereby
made a part of this Guaranty by reference thereto with the same force and effect
as if fully set forth herein. Guarantor hereby acknowledges having received a
true, correct and complete copy of each of the Loan Documents.

3.    Guarantor hereby agrees that Agent may take other guaranties, collateral
or security to further secure the Loan Documents, or any of them, and consents
that any of the obligations, terms, covenants and conditions contained in the
Loan Documents may be renewed, altered, extended, changed, modified or released
at the written direction of or with the written consent of Agent on behalf of
Lenders, without in any manner affecting this Guaranty or releasing Guarantor
herefrom, and without the further consent of or notice to Guarantor, and
Guarantor shall continue to be liable hereunder to pay and perform pursuant
hereto and to the Loan Documents, as so renewed, altered, extended, changed,
modified or released, and notwithstanding the taking of such other guaranties,
collateral or security. This Guaranty is additional and supplemental to any and
all other guaranties heretofore or hereafter executed by Guarantor, or by any
other person, party or entity for the benefit of Agent, Borrower or any other
person, party or entity, in connection with the Loan, or any property, or
relating to the Loan Documents or any other loan documents, and shall not
supersede or be superseded by any other document or guaranty executed by
Guarantor, or by any other person, party or entity, for any purpose. Guarantor
hereby agrees that (a) all or any part of any collateral may be released from,
and any new or additional security may be added to, the lien and security
interest of the Loan Documents; (b) Borrower, Guarantor and any additional
parties who are or may become liable for payment or performance of the Loan
Documents may hereafter be released from its or their liability hereunder and/or
under the Loan Documents; and (c) Agent may perfect or fail to perfect, or to
continue the perfection of, any lien or security interest; and

 

- 2 -



--------------------------------------------------------------------------------

Agent may take, or delay in taking, or refuse to take, any and all action with
reference to the Loan Documents (regardless of whether the same might vary the
risk or alter the rights, remedies or recourses of Guarantor), including
specifically the settlement or compromise of any amount allegedly due
thereunder, all without notice to, consideration to or the consent of Guarantor,
and without in any way releasing, diminishing or affecting the absolute nature
of Guarantor’s obligations and liabilities hereunder.

4.    Guarantor hereby waives any and all legal requirements that Agent, on
behalf of Lenders, or their respective successors or assigns, must institute any
action or proceeding at law or in equity or exhaust their rights, remedies
and/or recourses against Borrower or anyone else with respect to the Loan
Documents, as a condition precedent to bringing an action against Guarantor
under this Guaranty. Guarantor agrees that Agent, on behalf of Lenders, may
simultaneously maintain an action upon this Guaranty and an action or proceeding
upon the Note or the Credit Agreement, and/or to foreclose or otherwise enforce
the other Loan Documents. All remedies afforded to Agent and Lenders, and their
successors or assigns, by reason of this Guaranty and the Loan Documents, are
separate and cumulative remedies, and no one of such remedies, whether exercised
by Agent, Lenders, or their respective successors or assigns, or not, shall be
deemed an exclusion of any of the other remedies available to Agent, Lenders or
their respective successors or assigns, at law, in equity, by statute, under the
Loan Documents, hereunder or otherwise, and shall in no way limit or prejudice
any such other remedies which Agent, Lenders, or their respective successors or
assigns, may have. Guarantor further waives any requirement that Agent demand or
seek payment or performance by Borrower or by any other party of the amounts
owing or the covenants to be performed under the Loan Documents, as a condition
precedent to bringing any action against Guarantor under this Guaranty, it being
agreed that a failure to pay, comply with or perform the obligations, terms,
covenants and conditions herein guarantied, or any breach of a representation or
warranty herein guarantied, shall, without further act, make Guarantor liable as
herein set forth. All payments made by Borrower, by Guarantor or by any other
party, and/or the proceeds of any security, may be applied by Agent upon such
items of indebtedness owed to Agent pursuant to the Loan Documents in such order
as Agent may determine, whether the same be due or not.

5.    Guarantor specifically agrees that, in the event of the foreclosure of any
collateral for the Loan or sale of any property, and in the event the proceeds
thereof are not sufficient to pay in full the indebtedness secured thereby,
Guarantor shall be and hereby is expressly made liable to Agent for the amount
of the deficiency, notwithstanding any provision of any law or contract which
may prevent Agent from enforcing such deficiency against, or collecting such
deficiency from, Borrower, or its successors or assigns, or which provides that
the indebtedness has been satisfied as the result of the foreclosure thereof.

6.    Until the indebtedness evidenced and secured by the Loan Documents is
indefeasibly paid in full, and until each and all of the terms, covenants and
conditions of the Loan Documents and of this Guaranty are fully performed,
Guarantor shall not be released by any act, omission or thing which might, but
for this provision of this Guaranty, be deemed a legal or equitable discharge of
a surety or guarantor, or by reason of any waiver, extension, modification,
forbearance or delay by Agent, Lenders, or their respective successors or
assigns, or its or their failure to proceed promptly or otherwise, or by reason
of any further obligation or agreement between Borrower and/or the then owner of
any collateral for the Loan and Lenders, relating to the payment of any sum
evidenced thereby or to any of the other terms, covenants and conditions
contained therein or in the other Loan Documents, and Guarantor hereby expressly
waives and surrenders any defense to liability hereunder based upon the
foregoing acts, omissions, things, waivers, extensions, modifications,
forbearances, delays, obligations, agreements, or any of them. Guarantor also
waives any defense arising by virtue of any disability, insolvency, bankruptcy,
lack of authority or power, death, insanity, incompetence, liquidation or
dissolution of Borrower, Guarantor or any other surety, co–maker, endorser or
guarantor, even though rendering the

 

- 3 -



--------------------------------------------------------------------------------

Note or any of the other Loan Documents invalid, void, unenforceable or
otherwise uncollectible, it being agreed that Guarantor shall remain liable
hereunder, regardless of whether Borrower, any other guarantor or any other
person, firm or entity be found not to be liable thereunder or hereunder for any
reason, and regardless of any claim which Guarantor might otherwise have against
Agent and Lenders by virtue of Agent’s or any Lender’s invocation of or failure
to invoke any right, remedy or recourse given to it hereunder or under the Loan
Documents. No change in the ownership of Borrower or Guarantor shall affect or
change the terms of this Guaranty or in any way change or reduce the liability
of Guarantor hereunder.

7.    Guarantor hereby waives diligence in collection, presentment for payment,
demand, protest, notice of nonpayment, notice of protest and of dishonor, notice
of extension of time for payment, notice of acceptance hereof, notice of future
advances, notice of default, notice of acceleration, notice of intent to
accelerate, notice of intent to proceed against any collateral and all other
notices now or hereafter provided for by law.

8.    In the event that Guarantor shall advance or become obligated to pay any
sums hereunder, or in the event that for any reason Borrower and/or any
subsequent owner of collateral for the Loan is now or shall hereafter become
indebted or obligated to Guarantor, the amount of such sums and of such
indebtedness and obligation and interest thereon shall at all times be
subordinate as to lien, time of payment and in all other respects to the amounts
owing to Lenders under the Loan Documents. Guarantor shall have no right to
participate in any way in the Note, in the Credit Agreement, in the other Loan
Documents or in the right, title or interest of Agent in any collateral for the
Loan, or to receive payments from Borrower upon any such indebtedness or
obligation, notwithstanding any payments made by Guarantor hereunder, all rights
of reimbursement, indemnification, subrogation and participation being hereby
expressly subordinated, unless and until the entire indebtedness owing to
Lenders under the Loan Documents has been paid in full and all other obligations
of Borrower under the Loan Documents have been fully performed, discharged and
satisfied. Guarantor agrees that, following any default or event of default
under the Loan Documents, and until the indebtedness evidenced and secured by
the Loan Documents shall have been paid in full, Guarantor will not accept any
payment or satisfaction of any kind of any indebtedness or obligation of
Borrower to Guarantor, and Guarantor hereby assigns to Agent on behalf of the
Lenders all right, title and interest in such indebtedness and obligations,
including the right to file proof of claim and to vote thereon in connection
with any bankruptcy, insolvency or reorganization proceeding, and including the
right to vote on any plan of arrangement or reorganization. Further, Guarantor
agrees that following any default or event of default under the Loan Documents,
and until the indebtedness evidenced and secured thereby shall have been paid in
full, (a) Guarantor shall not accept payment from any other guarantor or surety
by way of contribution on account of any payment made hereunder by Guarantor to
Agent, (b) Guarantor will not take any action to exercise or enforce any rights
to such contribution, and (c), if Guarantor should receive any payment,
satisfaction or security for any indebtedness or obligation of Borrower to
Guarantor or for any contribution by any other guarantor or surety for payment
made hereunder by Guarantor to Agent, the same shall be delivered to Agent on
behalf of Lenders in the form received, endorsed or assigned as may be
appropriate, for application on account of or as security for the indebtedness
evidenced and secured by the Loan Documents, and, until so delivered, shall be
held in trust for Agent as security for said indebtedness.

9.    Guarantor hereby warrants and represents unto Agent and Lenders that
(a) any and all balance sheets, net worth statements and other financial
statements and data which have heretofore been given to Agent with respect to
Guarantor more particularly described on Exhibit A hereto fairly and accurately
represent the financial condition of Guarantor as of the dates thereof, and,
since the dates thereof, there has been no material adverse change in the
financial condition of Guarantor; (b) except as may be set out on Exhibit B
attached hereto, (i) there are no legal proceedings, material claims or

 

- 4 -



--------------------------------------------------------------------------------

demands pending against, or to the knowledge of Guarantor threatened in writing
against, Guarantor or any of Guarantor’s assets, in which an adverse result
would have a material adverse effect upon Guarantor, (ii) Guarantor is not in
breach or default of any obligation to pay money, and (iii) no event (including
specifically Guarantor’s execution and delivery of this Guaranty) has occurred
which, with or without the lapse of time or action by a third party, constitutes
or could constitute a material breach or material default under any document
evidencing or securing any obligation to pay money or under any other contract
or agreement to which Guarantor is a party; (c) Guarantor has knowledge of
Borrower’s financial condition and affairs and of all other circumstances which
bear upon the risk assumed by Guarantor under this Guaranty; (d) Guarantor is
duly organized, validly existing and in good standing under the laws of its
jurisdiction or incorporation or organization and is duly qualified and in good
standing in every other jurisdiction where it is doing business except where the
failure to so qualify would not have a material adverse effect and has all
power, authority, permits, consents, authorizations and licenses necessary to
carry on its business and to execute, deliver and perform this Guaranty; and
this Guaranty has been duly authorized, executed and delivered by Guarantor so
as to constitute this Guaranty the valid and binding obligation of Guarantor,
enforceable in accordance with its terms; (e) Guarantor shall at all times
maintain its existence and shall cause its shares to be listed and admitted to
trading on the New York Stock Exchange; (f) Guarantor meets the requirements of
the United States Internal Revenue Code of 1986, as amended, and any applicable
regulations thereunder and rulings with respect thereto, for qualification as a
real estate investment trust; (g) Guarantor shall not, without the prior written
consent of Agent, amend, supplement or modify the terms of its Articles of
Incorporation or other charter or enabling documents which would impair
Guarantor’s ability to perform its obligations hereunder; and (h) Guarantor
shall maintain its qualification to transact business in its state of
organization, in each state in which failure so to qualify would permanently
preclude Guarantor from enforcing its rights with respect to any material asset
or would expose Guarantor to any material liability. (Guarantor hereby agrees to
continue to keep itself informed thereof while this Guaranty is in force and
agrees that neither Agent nor Lenders have or will have any obligation to
investigate the financial condition or affairs of Borrower for the benefit of
Guarantor or to advise Guarantor of any fact respecting, or any change in, the
financial condition or affairs of Borrower or any other circumstances which may
bear upon Guarantor’s risk hereunder which come to the knowledge of Agent or
Lenders, their respective directors, officers, employees or agents at any time,
whether or not Agent or Lenders know, believe or have reason to know or to
believe that any such fact or change is unknown to Guarantor or might or does
materially increase the risk of Guarantor hereunder.) Guarantor shall not
transfer any of its assets for the purpose of preventing Agent from satisfying
any judgment rendered under this Guaranty therefrom, either before or after the
entry of any such judgment. Guarantor shall promptly deliver to Borrower all
financial statements of Guarantor which Borrower is required by the Credit
Agreement to deliver to Agent on behalf of Lenders in time for Borrower to
deliver the same to Agent on or before the date provided for the delivery
thereof under the Credit Agreement.

10.    Any notice, demand or request by Agent or its successors or assigns to
Guarantor shall be in writing and shall be deemed to have been duly given or
made if mailed by registered or certified mail, return receipt requested, to
Guarantor at the address set forth for it in the caption hereof, or at such
other address as Guarantor may notify Agent in writing, at least ten (10) days
prior to the effective date of any such change of address, by registered or
certified mail, return receipt requested, at the address set forth in the
caption hereof, or at such other address of which Agent shall have so notified
Guarantor, at least ten (10) days prior to the effective date of any such change
of address. Notice so mailed shall be deemed given and made upon deposit in the
United States mail.

11.    This Guaranty, for all purposes, shall be interpreted and construed in
accordance with the laws of the State of Maryland, in which state it is to be
performed. The unenforceability or invalidity of any provision or provisions of
this Guaranty as to any persons or circumstance shall not render that

 

- 5 -



--------------------------------------------------------------------------------

provision nor any other provision or provisions herein contained unenforceable
or invalid as to any other persons or circumstance, and all provisions hereof,
in all other respects, shall remain valid and enforceable.

12.    Agent and Lenders may divulge all information received by them from
Guarantor or any other source, including, but not limited to, information
relating to the Loan, to Borrower, to any collateral for the Loan and to
Guarantor, to any Lender or prospective lender or participant, and Guarantor
shall cooperate with Agent and Lenders in satisfying the requirements of any
such other lender for consummating such a purchase or participation.

13.    Notwithstanding any other provision or provisions herein contained, no
provision of this Guaranty shall require or permit the collection from Guarantor
of interest in excess of the maximum rate or amount, if any, which Guarantor may
be required or permitted to pay by any applicable law.

14.    Guarantor hereby agrees that, at the option of Agent, any action to
enforce this Guaranty may be brought and venued in the courts of the State of
Maryland, and Guarantor hereby consents thereto and submits itself to the
jurisdiction of said courts with respect to any such action. Guarantor hereby
waives any right which Guarantor may have to a trial by jury in any action
relating to this Guaranty.

15.    This instrument shall inure to the benefit of Agent, Lenders and their
successors and assigns, and shall bind Guarantor and Guarantor’s heirs,
executors, administrators, personal representatives, legal representatives,
successors and assigns. The obligations of Guarantor under this Guaranty shall
be enforceable in all events against Guarantor, its successors and assigns, as a
claim against its estate or otherwise against the representatives of its estate,
its heirs at law, the devisees and beneficiaries of its total estate and each of
them. The use of any gender herein shall include all other genders.

16.    Notwithstanding anything herein contained, this Guaranty shall become
null and void in the event that any person or entity shall pay, in full, the
amount of principal, interest and all other sums and payments which may be then
owing under the Loan Documents in accordance with the terms thereof and shall
comply with and perform all of the other obligations of Borrower under the Loan
Documents.

17.    Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under seal as of
the day and year first above written, intending to be legally bound.

 

    GUARANTOR: WITNESS/ATTEST:    

SAUL CENTERS, INC., a Maryland

corporation

/s/ Scott V. Schneider     By:   /s/ B. Francis Saul II        

Name: B. Francis Saul II

Title:   Chief Executive Officer

 

STATE OF MARYLAND                              )

COUNTY OF MONTGOMERY                    )
                                      ss:

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
B.Francis Saul II, who is personally well known to me as, or satisfactorily
proven to be, the person named as CEO of Saul Centers, Inc. in the foregoing
Guaranty, bearing date as of the 19th day of December, 2007, personally appeared
before me in the said jurisdiction, and acknowledged the same to be the act and
deed of Saul Centers, Inc., party thereto, and delivered the same as such.

GIVEN under my hand and official seal this 19th day of December, 2007.

 

/s/ Linda R. Geimer Notary Public

 

My Commission Expires:            July 14, 2008

 

- 7 -